Opinion by
Johnson, J.
It appeared that the goods were lost for several months and when the Canadian purchaser was notified of the arrival of the shipment he refused to accept it. The skins were never released from the Canadian customs and were returned in the original packages to the shipper in the United States. The collector refused to classify the merchandise as American goods returned for the reason that the plaintiff had failed to file a certificate of outward manifest, as required by section 10.1, Customs Regulations of 1943. After the protest was forwarded to the court, the collector filed an additional memorandum stating, that the importer had filed the certificate of outward manifest and that the merchandise was therefore entitled to free entry as American goods returned. At the trial Government counsel offered in evidence the original memorandum of the collector and the additional memorandum, recommending “that allowances be made to the plaintiff in accordance with those memoranda.” On the record presented the claim of the plaintiff was sustained.